On October 4,1990, this court stayed the execution of sentence in this cause during the pendency of state post-conviction remedies. On March 24, 1993, this court overruled appellant’s motion to certify the record in case No. 93-45, which was pending as a post-conviction case. On October 14, 1994, appellee filed a motion requesting that this court set an execution date and asserting that appellant has not pursued an appeal any further. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that the October 4, 1990 entry staying execution of sentence be, and the same is hereby, revoked, effective November 14, 1994.
IT IS HEREBY ORDERED by this court that said sentence be carried into .execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 13th day of February, 1995, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Franklin County.